Citation Nr: 0905678	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1958 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision, which denied 
the Veteran's claim of service connection for a heart 
condition, diagnosed as coronary heart disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Clarification and development are necessary before the Board 
may reach a decision on appeal.

In a June 2006 VCAA Notice Response, the Veteran indicated 
that he had been hospitalized on a number of occasions and he 
was enclosing complete medical records with his response.  
The claims file does not contain the date-stamped envelope in 
which this response and medical records were sent.  
Nevertheless, the claims file currently contains the 
Veteran's service treatment records dated May 1958 to 
February 1961, a September 2006 VA examination report, and 
private medical records from Olmstead Medical Center dated 
from March 1964 to March 2006.  

In a September 1997 private treatment note from Olmstead 
Medical Center, a physician indicated that the Veteran sought 
treatment at Mayo Clinic for atypical chest pain, underwent 
an angiography in 1995, and was found to have two-vessel 
coronary disease, to include a 70 percent blockage of the 
distal left anterior descending and 80 percent stenosis of 
the circumflex.  It was further noted that he had been 
followed at the Mayo Clinic by a Dr. Matthew.  

In an October 2006 rating decision, and a subsequent November 
2007 statement of the case (SOC), it was noted that the 
evidence considered by the RO included private medical 
records from the Mayo Clinic dated from September 30, 1963, 
through June 10, 2002.  The RO appeared to base its decision, 
in part, on information contained in the Mayo Clinic medical 
records.  These records are not currently in the Veteran's 
claims file.  

As such, it is not possible for the Board to conduct its 
required review of the RO's findings given that the Veteran 
indicated he submitted complete medical records, and that the 
RO appears to have relied upon the Mayo Clinic records, not 
currently in the file, to render its decision.  Consequently, 
the claim must be remanded so that the RO can locate and 
associate these records with the Veteran's claims file.  If 
these records cannot be located, the Veteran must be 
contacted and asked to submit duplicate copies.  

Accordingly, the case is REMANDED for the following action:

1. The RO must locate and associate the 
records from the Mayo Clinic, dated from 
September 30, 1963 to June 10, 2002, that 
were considered in the adjudication of 
this claim.  If the RO cannot locate these 
records, it must contact the Veteran and 
request duplicate copies.  The RO should 
then associate these documents with the 
Veteran's claims file.  
 
2. If any additional evidence is received 
other than what has already been 
considered, the RO should then review the 
claim, and if it remains denied, issue an 
appropriate supplemental statement of the 
case.  The case should then be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




